Name: Council Regulation (EC) No 537/97 of 18 March 1997 opening a Community tariff quota for barley for malting falling within CN code 1003 00
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  tariff policy;  plant product;  consumption
 Date Published: nan

 25. 3 . 97 | EN I Official Journal of the European Communities No L 83/7 COUNCIL REGULATION (EC) No 537/97 of 18 March 1997 opening a Community tariff quota for barley for malting falling within CN code 1003 00 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken, in the conclu ­ sion of the GATT Article XXIV.6 negotiations, to examine problems identified if the functioning of the 'representative price' system for cereals appears to be impeding trade ; whereas certain consignments of barley for malting have been subject to impediment; Whereas in order to remedy such impediment a Com ­ munity tariff quota for barley for malting falling within CN code 1003 00 should be opened for the remainder of 1996; Whereas detailed rules for the application of this Regula ­ tion should be adopted pursuant to Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), beechwood is hereby opened for the period from 1 June 1996 to 31 December 1996 . 2 . The common customs tariff duty applicable to the quota shall be 50 % of the full rate of duty in force , without abatement, on the day of import. Article 2 The Commission shall adopt detailed rules for the ap ­ plication of this Regulation in accordance with the pro ­ cedure laid down in Article 23 of Regulation (EEC) No 1766/92, and in particular: (i) provisions to guarantee the nature of the barley and its provenance; (ii) provisions concerning recognition of the document enabling the guarantee referred to in (i) to be verified; (iii) provisions to ensure that the barley is used for the production of malt- for the manufacture of beer. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall take effect from 15 May 1997 provided that the United States by 1 May 1997 have withdrawn their request of 13 February 1997 for the establishment of a WTO dispute settlement panel on the Community's import regime for rice and cereals . A notice relating thereto shall be published by the Commission in the Official Journal of the European Communities before 15 May 1997. HAS ADOPTED THIS REGULATION: Article 1 1 . A Community tariff quota of 30 000 tonnes for high graded barley falling within CN code 1003 00 and intended for the production of malt to be used for the manufacture of certain beer aged in tanks containing This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1997. For the Council The President J. VAN AARTSEN (') OJ No L 181 , 1 . 7 . 1992, p . 21 . Regulation as last amended by Commission Regulation (EC) No 923/96 (OJ No L 126, 24. 5 . 1996, p . 37).